Citation Nr: 0701918	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  01-06 212	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for asbestosis and 
pneumoconiosis.



REPRESENTATION

The veteran represented by:  Virginia Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1953 to May 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
January 2002, the RO granted special monthly pension based on 
the need for aid and attendance.  The veteran did not appeal 
that decision, so it is considered a full grant of the 
benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Accordingly, that claim is no longer 
before the Board.  

In July 2004, the Board granted the veteran's claim for 
service connection for residuals of frostbite of the lower 
extremities.  So that claim is also no longer before the 
Board.  With regard to his remaining claim for service 
connection for asbestosis and pneumoconiosis, the Board 
remanded this issue in July 2004 for further development of 
the evidence and readjudication.


FINDING OF FACT

The most probative medical evidence of record indicates the 
veteran does not currently have an asbestos-related disease, 
including asbestosis and pneumoconiosis - but rather a benign 
granuloma in his left lower lung.  


CONCLUSION OF LAW

The veteran does not currently have an asbestos-related 
disease, including asbestosis and pneumoconiosis, that was 
incurred during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in July 2004.  This 
letter provided him with notice of the evidence necessary to 
support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letter also specifically requested that he 
submit any evidence in his possession pertaining to the 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  In this 
particular case at hand, the VCAA notice letter was provided 
in July 2004, after the RO's initial adjudication of the 
claim in February 2001.  So obviously this did not comply 
with the Court's preferred sequence of events.  Nonetheless, 
in situations such as this, the Court has clarified that 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).   

Here, the July 2004 VCAA notice letter provided the veteran 
with ample opportunity to respond before the most recent May 
2005 SSOC, wherein the RO readjudicated his claim based on 
the additional evidence that had been obtained since the 
initial rating decision in question, SOC, and any prior 
SSOCs.  He did not respond to the July 2004 letter and has 
not otherwise indicated he has any additional evidence to 
submit or which needs to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006); see also Prickett, 20 Vet. App. 
at 376.  

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, has indicated the veteran's 
service medical records (SMRs) were destroyed in a 1973 
fire.  When a veteran's SMRs are unavailable, through no 
fault of his, the VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the RO attempted to reconstruct the veteran's SMRs from 
other sources, but was unsuccessful.  The RO requested he 
submit any records he had pertaining to his military service, 
and he responded by submitting some pictures, articles, and 
copies of various service records.  In addition, the RO 
obtained his VA treatment records, and private medical 
records were submitted from Wellmont Bristol Regional Medical 
Center along with a January 1999 letter from Dr. Mardini.  
In addition, VA examinations were scheduled in September 1999 
and May 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although scheduled, the veteran declined 
his opportunity for a hearing to provide oral testimony 
in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, the veteran's SMRs were destroyed in a fire at 
the NPRC.  He claims he was exposed to asbestos when he 
worked as a heating equipment operator at Fort Campbell, 
Kentucky, during his military service (see his April 1999 
informal claim (VA Form 21-4138)).  He said he worked in the 
boiler room and that the pipes were covered in asbestos.  He 
said, in the morning, he was covered in "coal dust."  He 
submitted a January 1954 certificate of proficiency 
indicating he had satisfactorily completed the coursework and 
tests required for those duties.  A newspaper article 
indicates he took part in Exercise Ski Jump in Camp Hale, 
Colorado, in March 1954, and prior to that was stationed at 
Fort Benning, Georgia.  He was transferred to Japan in July 
1954.

With regard to the veteran's military occupational specialty 
(MOS) and possible exposure to asbestos, all reasonable doubt 
will be resolved in his favor.  See 38 C.F.R. § 3.102.  In 
other words, it is assumed he worked as a heating equipment 
operator during service, as alleged, which meant working in 
boiler rooms and around heating pipes.  Accordingly, there is 
a strong likelihood he was exposed to asbestos in that 
capacity.  See VA Manual, paragraph 9(a) & (f).  

In addition to his possible exposure to asbestos, the veteran 
has a 30-year history of smoking a half of a pack of tobacco 
cigarettes per day (see a January 1993 VA outpatient 
treatment (VAOPT) record).  He quit smoking in the early 
1990s.  Furthermore, he worked in plaster and sheet rock 
after he was discharged from the service in May 1956 until 
1988 (see Dr. Mardini's January 1999).  So he was also 
exposed to dust infiltrate for many years during his civilian 
life.

The medical evidence indicates the veteran began having 
respiratory problems in the late 1990s.  An October 1998 
VAOPT record indicates an X-ray revealed an infiltrative 
change in his right lower lung field compatible with early 
pneumonitis, an inflammation of the lung secondary to a viral 
or bacterial infection.  There was a 1 centimeter (cm) 
rounded density in the area of his left lower lung field.  
The etiology was not ascertainable.  It was also believed he 
had chronic obstructive lung disease.  Another chest X-ray in 
February 1999 indicated no gross changes.  There was a small 
parenchymal scar in the base of the left lung, and the 
density was believed to be a benign granuloma.  There was no 
acute cardiopulmonary disease or pleural effusion.  In sum, 
there was no active disease, but there was a small benign 
lesion in the left lower lobe most likely representative of a 
granuloma.  

In a January 1999 letter, Dr. Mardini indicated a November 
1998 chest X-ray had revealed parenchymal abnormalities 
consistent with pneumoconiosis, a fibrosis and scarring of 
the lungs secondary to repeated inhalation of dust.  The 
doctor said the X-ray showed small opacities, but no pleural 
abnormalities.  The doctor's assessment was that the 
parenchymal abnormalities were secondary to asbestosis.  Dr. 
Mardini did not attach the report of the November 1998 X-ray 
to his letter.  In the August 2004 VCAA letter, the veteran 
was asked to sign and submit a release so VA could obtain his 
records from Dr. Mardini.  He did not respond to that letter.

In an August 1999 Medical Statement for Consideration of 
Special Monthly Pension Benefits, Dr. Ripe noted the veteran 
had a diagnosis of asbestosis and needed oxygen and 
albuterol.  There is no indication any X-rays were taken to 
confirm this diagnosis.

The report of the September 1999 VA examination for 
respiratory conditions indicates the veteran had shortness of 
breath on exertion.  It was noted he had been seen by Dr. 
Mardini in January 1999 and an X-ray had revealed parenchymal 
abnormalities secondary to asbestosis.  There is no 
indication, however, the September 1999 VA examiner performed 
any diagnostic testing to confirm this diagnosis.

The  report of an October 2001 VA chest X-ray indicates there 
was a well circumscribed density in the lingular lobe 
representing an old granuloma.  There was no acute infiltrate 
or effusion.

The report of a November 2001 VA examination given to 
determine the veteran's need for aid and attendance notes he 
had a history of asbestosis that did not require oxygen 
therapy, but did require nebulizer treatments at home twice 
daily.

As mentioned, the Board remanded this case to the RO in July 
2004 to clarify whether the veteran has an asbestos-related 
disease, including asbestosis and pneumoconiosis, as a result 
of his military service.

The report of the May 2005 VA examination for respiratory 
conditions indicates the veteran said he had been repeatedly 
told there was evidence of asbestos exposure and/or disease, 
which was treated with albuterol inhalers.  After reviewing 
the claims file (c-file), the examiner agreed the veteran had 
a history of asbestos exposure, but said the medical evidence 
did not indicate he had an asbestos-related disease.  The 
results of a pulmonary function study earlier that month had 
been normal.  And a February 2005 chest X-ray showed no 
evidence of asbestos-related plaquing.  There was, however, 
some questionable evidence of old granulomatous disease with 
several calcified nodules.  The examiner explained this was 
consistent with a May 2002 CT scan that showed some evidence 
of old granulomatous disease, but no acute or chronic 
processes in the lung parenchyma.  The X-ray and CT scan 
referred to by the examiner are not in the c-file.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the May 2005 VA 
examiner's opinion over Dr. Mardini's to the contrary.

As mentioned, Dr. Mardini believes the veteran has an 
asbestos-related disease, whereas the May 2005 VA examiner 
believes the veteran does not.  Both doctors referenced X-
rays that are not in the record.  The veteran was asked to 
sign a release form to obtain his confidential records from 
Dr. Mardini, but he did not do this.  Since he has failed to 
cooperate in this regard, VA has no further obligation to 
assist him in obtaining these records.  See 38 C.F.R. § 
3.159(c)(1)(i).

As for the VA records, normally a remand would be required to 
obtain the records that were considered and relied on by the 
May 2005 VA examiner.  But this is unnecessary in this case 
because the X-rays that are in the c-file confirm the 
VA examiner's opinion.  As mentioned, the October 1998, 
February 1999, and October 2001 X-rays indicate the veteran 
had a benign granuloma (granulomas are typically caused by an 
infection), but there were no signs of fibrosis, 
pleural effusions, pleural plaques or other evidence of an 
asbestos-related disease.  See VA Manual, paragraph 9(b).  So 
the May 2005 VA examiner's opinion is more probative in this 
case because it is consistent with the radiological findings 
that do not confirm the veteran has an asbestos-related 
disease.  This type of objective clinical confirmation is 
required to support a purported asbestos-related diagnosis.

Dr. Ripe and the September 1999 VA examiner also indicated 
the veteran had asbestosis, but this appears to have been 
based either on Dr. Mardini's January 1999 letter or the 
veteran's self-reported history because, again, there are no 
X-rays of record confirming this diagnosis.  

For these reasons and bases, the claim for service connection 
for asbestosis and 
pneumoconiosis must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 

ORDER

The claim for service connection for asbestosis and 
pneumoconiosis is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


